Citation Nr: 1432970	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  13-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for residuals of a February 2002 prostatectomy.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 1955 to June 1959.  The Veteran died in April 2013; his surviving spouse has been properly substituted as the appellant in the instant case.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appellant and her son testified before the Board at a July 2013 hearing conducted at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran died during the pendency of the instant claim, and his surviving spouse was properly substituted as the appellant in his place.  The Veteran claimed entitlement to compensation for a number of conditions as residuals of a February 2002 prostatectomy, including urinary incontinence, erectile dysfunction, bladder spasms, chronic bladder infections, penis deformity and loss of appendix.  

A VA medical opinion was obtained in November 2009, in which the VA examiner noted that the Veteran's claimed urinary incontinence and erectile dysfunction are two of the most common side effects of retropubic prostatectomy surgery, for which the Veteran provided informed consent.  A January 2013 VA examination determined that, other than a nonpainful, nondisfiguring scar, he did not suffer from any chronic residuals of a November 2004 laparotomy for a right lower abdominal abscess.  However, neither opinion addressed the Veteran's remaining asserted residuals, specifically bladder spasms, penis deformity and chronic bladder infections.  As such, another VA medical opinion must be obtained.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the January 2013 VA examiner for an addendum opinion.  If this examiner is not available, forward the claims file to another appropriate VA examiner.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  Following a review of the entire claims folder, the examiner is requested to specifically address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran experienced an additional chronic disability caused by the February 2002 radical retropubic prostatectomy?  If so, please identify the additional chronic disability, specifically commenting on the claimed bladder spasms, penis deformity and chronic bladder infections.

b. If the answer to the question (a) is yes, is it at likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment by VA?  In providing this opinion, the examiner should specifically comment on the appellant's allegation that the procedure was performed by an unqualified VA surgeon.

c. If the answer to the question (a) is yes, is it at likely as not (probability of at least 50 percent) that the proximate cause of the additional disability was an event that was not reasonably foreseeable in conjunction with the February 2002 radical retropubic prostatectomy?

A complete rationale must be provided for all opinions offered.

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



